  Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 1 of 19




Sunday, July 14, 2019

Re: Expert opinion for D.M. Morgan case

Dear Mr. Giroux and Mr. Torline

Please find included my opinions as it relates to the D.M. Morgan case. All opinions discussed herein
are held to a reasonable degree of medical certainty. The narrative includes a chronology of the events
between the evening on March 5 and the morning of March 6. In the writing of this narrative I have
endeavored to demonstrate how the unimpeded progression of the increased intracranial pressure
resulted in the ischemic stroke and the observed motor and cognitive impairments.

Before addressing my opinions, let me discuss more in terms of my qualifications. I graduated from
Baylor College of Medicine in 2002 with an MD and an PhD. My PhD is in Neuroscience. I completed a
residency in Pediatric Neurology at Texas Children's Hospital, where I also did a six-month fellowship in
epilepsy research. I am board certified in Neurology with special Qualifications in Child Neurology and I
have an additional Board Certification in Epilepsy. I am currently an Associate Professor of Pediatrics at
Children's Mercy Kansas City and the University of Missouri Kansas City (as of September 1, 2019 I will
be full professor). I am the program director for the Child Neurology Residency and the Director of
Research for the Neurosciences at Children's Mercy Kansas City. I have a number of publications (peer
reviewed research articles and several reviews and book chapters). Notably, I just authored a paper to
be published in Pediatrics In Review in September 2019 on traumatic head injury in children (this
includes a discussion on elevated intracranial pressure and brain herniation syndromes). As part of my
responsibilities I regularly serve as the inpatient neurology physician for Children's Mercy Hospital, a
380-bed pediatric tertiary referral center. As such I am regularly consulted in the emergency room and
the pediatric intensive care unit. I am therefore intimately familiar with the type of clinical presentation
that D.M. presented with. Please see my CV for additional information regarding qualifications,
education, lectures, publications, etc.

Finally, I should clarify that I was one of D.M. treating physicians during his hospitalization at Children's
Mercy Hospital.

I hope that you find this report useful. Please feel free to call me with any questions or concerns.

Sincerely,




J.B. Le Pichon, MD, PhD, FAAP
Board certified in neurology with special qualifications in child neurology
Board certified in epileptology




                                                                                                       � DEFENDANT'S
                                                                                                       Ii  EXHIBIT

                                                                                                      l         H
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 2 of 19




Documentation Reviewed
Medical records reviewed:
   • Via Christi Medical Center ER visit and hospitalization: 03/06/2017-03/15/2017
   • Children's Mercy electronic medical records
   • Colorado Children's Hospital medical records: 07/10/2017-07/14/2017
   • Colorado Children's Hospital medical records: through July 8, 2018
   • Deposition: Bala Bhimavarapu
   • Deposition: Bassem El Nabbout
   • Deposition: Bridgit Grover
   • Deposition: Connor Hartpence
   • Deposition: Dimitrios Stephanopoulos
   • Deposition: Gregory Faimon
   • Deposition: Jamie Barick
   • Deposition: Jennifer Chambers Daney
   • Deposition: Raymond Wallace Grundmeyer
   • Deposition: Stephanie White
   • Deposition: Kelli Morgan

Imaging reviewed:
   • CT Head: March 6, 2017 (pre-operative): Large hemorrhagic space occupying lesion
      filling the 4th ventricle and appearing to arise from the cerebellum, surrounded by
      cerebellar edema. Probable transtentorial herniation. Crowding of the foramen
      magnum with possible tonsillar herniation. The lateral and the 3rd ventricles are
      enlarged, likely as a result of obstructive hydrocephalus.
   • CT Head: March 7, 2017 (post-operative): Residual blood and air in the 4th ventricle,
      right posterior horn and shunt in place.
   • MRI cervical, thoracic and lumbar spine: March 7, 2017: Unremarkable
   • MRI brain: March 7, 2017: Shows left pontine and corpus callosum ischemic infarcts in
      the splenium and the genu, in addition to expected changes following excision of the
      posterior fossa mass. Also seen is a ventriculostomy.
   • CT Head: March 8, 2017: Essentially unchanged from March 7.
   • MRI & MRA Brain: March 13: MRA: Normal anterior and posterior circulation, normal
      circle of Willis. MRI brain shows expected evolution of restricted diffusion.
   • CT Head: March 17, 2017. Expected evolution with small left frontal subdural fluid
      (residual from previous surgery).
   • MRI Brain and spine: July 12, 2017: Shows evolution of ischemic areas in pons and
      corpus callosum, now demonstrating cystic encephalomalacia. This is an irreversible
      injury.
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 3 of 19




Narrative: D.M. Morgan was a healthy 5-year-old (5 years and 2 months) at the time of the
incidents described below.

On Friday March 3 and Saturday March 4, 2017, D.M. mother reported that he woke up with
nausea. The nausea resolved spontaneously, he never vomited. His parents attributed the
nausea to low blood sugars on awakening and tried to treat it by giving him an extra snack at
bedtime.

Sunday March 5, 2017: On Sunday, while at church he complained of a sudden severe
headache, dizziness, and worsening nausea. He subsequently developed worsening nausea and
emesis. They had left for church at 4PM to prepare for the service that started at 5PM. Around
6:00PM D.M. had been playing in the nursery. His mother sent him upstairs to the main foyer.
He "jumped up" and ran upstairs. As he arrived upstairs and started playing with another adult.
The adult was helping him with crafts when he started screaming and holding the back of his
head. His mother, who was in the nursery, turned over the baby she was carrying to another
adult and went to see what was happening. The scream was described by the mother as "earth­
shattering" and was reportedly heard by the congregation assembly (a group of about 50
people). He continued crying like this for 5 or 10 minutes. His parents proceeded to take him to
the nearest emergency room, the Wesley Woodlawn emergency room. In the car he stopped
screaming but appeared less responsive and his speech was slurred.

6PM, Sunday March 5, 2017: Wesley Woodlawn Emergency Room: On Sunday March 5, 2017,
at 6PM he presented to Wesley Woodland Emergency Room in Wichita with complaints of
headache and nausea and additional findings of "dizziness" and "unbalance." They registered at
the Wesley Woodlawn Emergency Room at 6:19PM. The presenting complaint was sudden
onset of headache and nausea. In the ER the mother described the sudden onset of a severe
headache, the nausea and dizziness. She denied that he had complained of any sore throat
(although she stated that he might have not complained out of fear that he would have to
undergo the same surgery, adenoidectomy, his step sister underwent). She denied any fever.
He was initially seen by Bridgit Grover, PA at 18:32. She saw him briefly and discharged him at
19:06 and signed her note at 21:57. She ordered a Rapid Strep screen that was returned
positive. In the emergency room he was afebrile. He was diagnosed with Group A streptococcus
pharyngitis and discharged with a prescription for amoxicillin for 10 days. That evening he took
one dose of the prescribed amoxicillin but vomited it. Gregory Faimon, MD was the supervising
physician and signed Bridgit Grover's note at 22:15. However, as the patient was coded low
priority, he never actually saw the child.

2AM, Monday March 61 2017: Following discharge from Wesley Woodlawn Emergency Room
D.M. continued vomiting several times over the next few hours. He was sleepy and was not
answering questions his parents would have expected him to answer. His parents brought him
to the Via Christi Emergency Room on March 6, 2017 at approximately 2:26 AM with concerns
for nausea, vomiting and altered mental status. At the time of presentation his parents
reported a persistent headache, dizziness, nausea and of several episodes of emesis. He was
triaged at 2:31AM. At 04:29AM the Glasgow Coma Scale was reported as 15. He was first seen
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 4 of 19




by Jennifer Chambers Daney, ARNP. At the time of admission at Via Christi Medical Center he
was noted to have a low pulse (67, normal range for a preschool child 65-110) and low
respiratory rate (16, normal range for a preschool child 20-25). His systolic blood pressure was
reported as 124 (high, normal systolic blood pressure for a toddler 95-107). When she
examined the child, he was sleepy, sitting on a chair and following commands. Laboratory
studies done at the time revealed an elevated white blood cell count at 21.6 with 93%
neutrophils (3:05AM). He was diagnosed pharyngitis (viral versus streptococcal) and mild
dehydration secondary to emesis. In the emergency room he received a 20cc/kg fluid bolus and
Zofran for the nausea and was admitted for observation (observation unit) at 5:04AM. Mrs.
Chambers Daney signs her note at 4:48AM.

 5:20AM, Monday March 6, 2017: The family practice intern, Conner Hartpence, MD, admits the
 child for observation. His history and physical exam (HPI) is dated March 6, at 5:18AM. The
 review of systems reveals that the child complained of a headache. On exam he was noted to
 have a mildly erythematous oropharynx. Respiratory rate continued to be low (16).
Importantly, it is noted that the neurological exam was deferred as the child was sleeping ("will
reevaluate on the floor"). During his deposition, Dr. Hartpence testified that "[D.M.] never
woke up fully. He aroused, but never woke up and opened his eyes". The plan was to continue
antibiotics for 10 days and use Zofran as needed for nausea. The mother denied a fever at
 home. On examination the only finding consistent with strep throat is a posterior pharynx
 "mildly erythematous". Of note this is an interesting observation given that the resident stated
that the child was so sleepy that he did not perform a neurological examination. I am not sure
 how he examined the throat under these conditions. Review of systems reveals dizziness and
 headache. In his deposition Dr. Hartpence states that "Reading through the chart, it looks like,
you know, he vomited three or four times after leaving Wesley that night." Again Dr. Hartpence
states in his deposition that on exam "...he stirs, kind of moves his extremities around when -­
when I'm touching him. And even just during the encounter just kind of -- I'm stirring in bed but
doesn't fully like wake up. You know, seemed like sleepy kid." At minimum the child described
here is obtunded. Dr. Hartpence's deposition is further notable for the following: "...for
completeness sake would have wanted to do, at least, just a general overview neurologic exam.
And since he was sleeping, I didn't -- I thought it would be cruel to wake up a sleeping kid who
had been awake all night to wake him up just for the sake of completeness." It is hard to
believe that he examined the throat under these conditions... In fact, he did not examine the
eyes: "Question: ... were you able to do an evaluation of D.M. eyes? Answer: No. Question: Is
that because he was sleeping? Answer: That's correct.1' Interestingly, there is reportedly a GCS
at 6:45 that is 15, this is surprising given the description of the child as being so difficult to
arouse and "doesn't fully wake up". In fact, being very generous, based on the above
description his GCS is a 12 at best (eye opening: to verbal command 3, motor response:
localizes pain 5, verbal response: inappropriate words 4).

Stephanie White was the senior (3rd year) supervision family practice resident that morning.
She first examined D.M. at 6:15AM on Monday March 6. Her testimony does not add much to
Dr. Hartpence's note. She does state that he responds to his name. She also notes that he has
"enlarged tonsils with some erythema but no obvious purulent exudate."
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 5 of 19




Dr Connor Hartpence's note is co-signed by Stephanie White and Bala Bhaskar Reddy
Bhimavara. The last modification is at 7:22AM.

Nursing records show the following:
2:31AM, systolic blood pressure of 124 (normal for a preschooler 95-107}
04:29AM Summer Whillock, RN records a GCS of 15
At 6:39AM, elevated systolic at 124.
At 6:40 and at 8:13 Nurse Zoglman records "Humpty Dumpty Scores" of 12 and PEWS of 0
At 6:45AM Kayla Zoglman, RN records a Glasgow Coma Scale of 15. Note that this GCS is highly
suspicious based on all the descriptions of the child given at the time (see discussion above}.

No further vitals are available for review until 10AM, the time of the code. It is most likely that
 the child was left in observation with no further monitoring until the code.
7AM, Monday March 6, 2017: Shift change. Jamie Borick, PGY1 family practice resident takes
over for Connor Hartpence. Dr. Bala continues to be the attending of reference. A 3rd year
medical student, Sam Dumontier, also sees and examines D.M.. Dr. Barick receives checkout
from the senior resident (Stephanie White} which is unusual. This is explained by the fact that
Dr. Hartpence had some charting that he needed to finish. Interestingly, in her deposition she
states that no examination of the child's tympanic membrane was done. This again makes me a
doubtful as to the validity of the throat exam done on D.M.. Still no neurological exam is
performed. The resident states that the child was sleeping and "stirred a little bit" when she
examined him. The medical student states that the child is "non-arousable". Orders are made
to discontinue the intravenous fluids in order to challenge the child with oral fluids.
Interestingly, in her deposition the mother describes D.M. as having a change in his respiratory
pattern sometime between 8AM and 9:30AM. She states: "The only difference that I noticed
was his breaths were getting really big. So it was like he was taking a giant breath, like kind of
(indicating}, like a big inhale and exhale, and then another big inhale and exhale, and then
there was a bit of a pause, and then he would do it again." This is very reminiscent of
Cheyne-Stokes respiration, a sign of impeding brainstem compromise.

10:00AM, Monday March 6, 2017: At 10:00AM the child's nurse came to give him his
antibiotics. The child was found unresponsive and a rapid response was called. The rapid
response team arrival time was 10:07A M. The child was found unresponsive and developing
agonal breathing and the alert was converted to a full code at 10:08 AM. This is the first time
that Dr. Bala Bhimavarapu, the attending on service that day, actually meets D.M.. He had a
conversation regarding the child with Dr Stephanie White at 6:45AM, at the time of admission
to the observation unit.

A later history obtained by a Children's Mercy neurology resident at the time of a neurology
consult reports that: "he developed changes in his breathing where he would not breath for a
period of time and then taking deep breaths. He then had an episode where he pulled his arms
to his chest and tightened his muscles. He stopped breathing and 'was coded."'
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 6 of 19




The child was described as "hypertonic" with reactive pupils but down-going nystagmus and
"corticated posturing" {likely meant "decorticate" posturing}. He was noted to respond to
sternal rub but not to pain. His breathing was irregular (described as agonal in the rapid
response report}. The rapid response/code team included Jamie Barick, MD and Bala Bashkar
Reddy Bhimavarapu, MD. Vitals at the time reveal a blood pressure of 141/94 (Normal range for
a preschooler 95-107/60-71}, heart rate of 94, oxygen saturation of 97% on room air, blood
sugar was 232.

Dr. Dimitrios Stephanopoulos is the Pediatric Critical Medicine physician who responds to the
code. He is the director of the Pediatric ICU. He arrives when the code has been converted to a
code blue. He describes finding the child with "decerebrate posturing" and abnormal breathing.
He immediately suspected raised intracranial pressure {the child was being treated for seizure
activity with lorazepam and levetiracetam} and requested propofol infusion and rapid
intubation. Rocuronium was used for the intubation.

At 10:55AM blood pressure is reported as 154/107.
At 10:58AM blood pressure is reported as 143/102
At 11:30 AM blood pressure is reported as 124/90
At 11:45 AM blood pressure is reported as 124/87

A CT scan done on March 6, 2017 showed a hyperdense heterogeneous midline posterior fossa
mass with lateral and 3rd ventricular hydrocephalus and obliterated the 4th ventricle. Dr.
Raymond Grundmeyer Ill, MD, neurosurgeon was called emergently. He performed a
suboccipital craniectomy with resection of a hemorrhagic 4th ventricular cerebellar mass and
placed a right frontal ventriculostomy for ICP monitoring. The surgery revealed a large
hemorrhagic 4th ventricular mass causing severe obstructive hydrocephalus.

A post-operative MRI showed areas of restricted diffusion in the pons and corpus callosum
consistent with an ischemic injury. It is also reported that "There were also thoughts to be
sequela from seizure activity related to the patient's history of possible seizures11 Several MRls
                                                                                   •


of the brain were done at later dates and showed the sequelae of ischemia in the pons and
corpus callosum. Two EEGs on March 7 and March 13 showed no evidence of epileptiform
discharges.

On March 15, 2017 he was transferred to Children's Mercy Hospital in Kansas City for further
care. There he was noted to have a dense right hemiparesis and was responding ohly to painful
stimulation to that side of the body. During this period, I personally saw him as part of a
neurology consultation. He was extubated on March 17, 2017. Pathology confirmed a WNT type
medulloblastoma of the cerebellum. Standard craniospinal radiation therapy and vincristine
chemotherapy was started on April 10, 2017 but the chemotherapy was discontinued after two
treatments due to the child developing a peripheral neuropathy. He was discharged home on
May 18, 2017. The physical exam at the time of discharge showed dysphonia (speech
understandable 70% of the time}, dysconjugate gaze, and a persistent dense right hemiparesis.
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 7 of 19




In July 2017, the family moved to Colorado. Part of this decision was based on the fact that
D.M. father could not get work in Kansas City but could easily find work as an engineer in
Denver. Another reason stated in the medical records is that the family wanted to pursue
medical marijuana therapy for management of the side effects associated with the continued
chemotherapy. The child's care was then transferred to Colorado Children's Hospital Center for
Cancer and Blood Disorders. His admission diagnoses included non-metastatic medulloblastoma
of the cerebellum, WNT subtype medulloblastoma, corpus callosum and left pontine stroke. On
exam he is noted to have a right hemiparesis and dysconjugate gaze reported to be secondary
to the pontine stroke.

Further follow-up at Colorado Children's Hospital:
During a visit on October 23, 2017, he is noted to have high frequency hearing loss (decline in
6,000 to 8,000hz, likely secondary to the chemotherapy), dysphagia with aspiration of thin
liquids and voice change ("slow quiet speech since stroke"). He is wheelchair dependent, walks
with maximum assist and ankle foot orthoses, has Gait Trainer walker but struggles with using
it. He continues to have a dense right hemiparesis.

A speech evaluation on February 5, 2018 reveals "a weak vocal quality and slow, dysarthric
speech. He easily followed verbal directions, he spoke in sentences, asked/answered questions
and made relevant comments." There are significant improvements in his swallow function.

A physical examination performed by a physiologist (Matthew Mayer) at Colorado Children's on
July 17, 2018 shows a slow halting speech, diffuse right and left sided weakness, left hand
dominant, right ankle plantar flexion spasticity with a Modified Ashworth Scale of 1+/4 and few
beats of clonus. He can ambulate with minimal assistance with reverse walker. He struggles
with steering and has frequent loss of balance.

A visit with Dr. Timothy Bernard, MD, MSCS (neurology) on July 17, 2018:
"D.M. is a delightful 6-year-old male with a past medical history of medulloblastoma
complicated by left pontine infarct, anterior corpus collosum infarcts, right hemiparesis, bilateral
ataxia, right cranial nerve VI palsy, and dysphasia. In addition, D.M. has been noted to have
processing issues since his presentation.
Presumably, the pontine infarct is associated with rapid hemorrhagic tumor expansion,
secondary basilar artery compression and subsequent pontine ischemia. Thrombus formation
during his code and/or subsequent illness is also possible. It is less clear what the cause of
corpus callosum infarcts, as they are fed by the anterior circulation. Injury during shunt
placement is a possibility, although I think this remains uncertain. We reviewed the scans at
our stroke neuroradiology conference, and do not see any new infarcts since D.M. initial
presentation - our team agrees with this assessment. In addition, vascular imaging of the head
and neck are normal; thrombophilia testing is unrevealing; and echocardiogram and EKG (done
at OSH} are all normal."

Neuropsychological testing: Richard Boada, PhD, November 6, 2018 (underlining was added for
emphasis on important findings):
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 8 of 19




 "D.M. cognitive skills were measured using the WISC-V. Certain subtests involving substantial
motor output (i.e., Block Design, Processing speed subtests) could not be administered due to
D.M. motor difficulties; as such, a FSIQ could not be derived. D.M. was able to complete the
subtests required for computation of the General Ability Index (GAi), so the latter is reported.
The GAi is a measure of overall abstract reasoning and problem-solving skill, which excludes
working memory or processing speed. D.M. GAi is in the high average range. There is a
significant discrepancy between D.M. verbal conceptual abilities, which are in the very superior
range for his age, and his spatial and non-verbal reasoning skills, which are in the low average
range. Working memory, or the ability to attend to, and manipulate, rote information, was in
the average range.
Tests results indicate that D.M. language is normal, both expressively and receptively. D.M.
receptive and expressive vocabulary is in the above average range, while his comprehension of
syntactically complex sentences is in the superior range compared to same age peers. He could
formulate grammatically and syntactically complex sentences adequately, and his sentence
repetition skills were above average. D.M. speech is dysarthric, with significantly slower speech
rate compared to same age peers.
D.M. understanding of spatial relationships was an area of relative weakness in comparison to
his verbal skills. This was seen on the Object Assembly subtest of the WISC-V. Although some
motor coordination is required for the latter subtest, his lower performance was not solely due
to motor imprecision or slower time to completion. He had qualitative difficulty seeing how
parts came together to make a whole. When motor output demands increased in the visual
domain, D.M. performance decreased. Thus, his score on the Beery Visual-Motor Integration
Test was below average. He copied designs with his right hand, with some ataxic movements
and jerkiness noted. He was able to copy basic shapes (diagonal lines, circle, square, cross,
triangle, X), but he had difficulty with intersecting lines, arrows, and copying two shapes in
juxtaposition. When he was asked to copy the same designs with his left hand, the ataxia was
much more noticeable.
Visual memory was tested using the NEPSY-11 Memory for Faces subtest. His initial recall was in
the average range, but his delayed recall was significantly worse. This may have been affected
by variable attention and fatigue, as it was the last test administered on the first testing day.
Verbal memory testing could not be validly administered, due to the inherent working memory
confound imposed by his very slow speech rate.
In the academic domain, D.M. word decoding skills were in the average range for his age.
Although at grade level, his reading decoding was weaker than expected given his verbal
conceptual and oral language skills. Spelling words to dictation, in particular, was discrepantly
lower (note: responses were scribed by his mother, so motor output was not a confound). In
math, D.M. calculation abilities were in the average range and consistent with his grade
placement.
D.M. parents completed various questionnaires, measuring executive and adaptive functioning,
as well as social-emotional and behavioral functioning. On the BRIEF-2, D.M. parents did not
have significant concerns regarding D.M. behavioral, emotional, or cognitive regulation
compared to same age peers. On the ABAS-111, it is parents' perception that D.M. adaptive skills
are in the low average range overall, with slightly better (i.e., average) skills in activities
requiring conceptual and social skills relative to practical skills (low average range).
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 9 of 19




This pattern is expected, given D.M. motor difficulties. Lastly, D.M. scores on the Internalizing
and Externalizing Problem indices of the BASC-11I were within normal limits for his age. There
were no elevations on any of the subscales.
In summary, D.M. evaluation results indicate that he is doing remarkably well in the verbal
conceptual and language domains, with skills in the high average to superior range relative to
same age peers. His communication is really only affected by his slower speech rate and
dysarthria. His early single word reading, and math skills are in the average range, but they are
somewhat lower than expected given his robust verbal conceptual abilities. Spelling skills were
below grade expectations. D.M. visual-spatial and constructional skills were discrepant from his
verbal abilities. This was the case even when motor demands were minimized.
There are no significant concerns regarding behavioral or cognitive regulation, or
internalizing/externalizing difficulties. Adaptive skills are average in the conceptual and social
domain, but poorer in the practical living domain, the latter mostly affected by his motoric
impairment."

Relevant studies:
Imaging:
       CT Brain: 03/06/17 hyperdense heterogeneous midline posterior fossa mass with lateral
      and 3rd ventricular hydrocephalus. The mass obliterates the 4th ventricle.
      MRI Brain: 03/07 /17 Post op: Areas of restricted diffusion in Pons and Corpus Callosum.
      MRI Spine: 03/07 /17 Post-op: No drop metastasis.
      MRI Brain: 03/13/17 Stable areas of restricted diffusion.
      MRI Brain: 07/12/17 (CMH): Prior areas of ischemia in pons and corpus callosum are
      now demonstrating encephalomalacia.
      MRI/MRA Brain, 3/15/18: Is a stable study, with cystic change within the genu and
      splenium of the corpus callosum, as well as within the ventral pons, consistent with
      prior infarcts.
      MRI Brain: 07 /09/18: Unchanged from previous study.

Neurophysiology studies:
      EEG: 03/07/17: Excessive beta discharges and slowing of the background. No
      epileptiform discharges.
      EEG: 03/13/17: Mild slowing and frontal delta discharges. No epileptiform discharges.
      Sleep study: May 19, 2017 shows mild central apnea with a central apnea index of
      5.7/hour lasting 11 to 15 seconds.

Hearing evaluations: Hearing loss likely secondary to cisplatin Rx.
       Hearing evaluation 07/13/17: Otoacoustic emissions within normal limits in both ears
       Hearing screen 10/26/17: Mild to moderate hearing loss at frequencies 6000 to 8000hz,
       this is a change from the study done in July 2017. Otoacoustic emission testing show a
       decline in OAE at frequencies between 8 and 10,000hz in the right ear only when
       compared to the July study.

Swallow evaluations:
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 10 of 19




     OPM study at CMH 05/10/17: Multiple episodes of laryngeal penetration
     8/21/17: Dysphagia with aspiration risk. Oropharyngeal phase dysphagia as
     characterized by silent (no cough) aspiration when consuming thin liquids via straw cup.
     No aspiration or risk indicators for aspiration were noted with nectar thick liquids,
     honey thick liquids or bites of juicy solids. Mild to moderate laryngeal penetration was
     observed with thin and nectar thick liquids as he fatigued; however, this level of
     laryngeal penetration has not been associated with an increased risk of aspiration.
     Oral motor skills were disorganized secondary to slow oral control and fatigue.
     Oral/sensory processing concerns were not present. Oral motor skills are supporting
     his participation in oral feeding.
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 11 of 19




 Opinions to a reasonable degree of medical certainty
D.M. was a healthy 5-year-old child who presented at the Wesley Medical Center Emergency
Room on the evening of March 5, 2017 with a history of morning nausea on Friday March 3 and
Saturday March 4 and acute onset of a severe headache in the evening of Sunday March 5. His
mother denied any fever. He was not febrile in the emergency room. His mother denied that
D.M. had complained of any sore throat, although she acknowledged that his stepsister had
recently undergone an adenoidectomy and that D.M. may have been reluctant to share that he
had a sore throat out of fear he would have to undergo the same procedure as his sister. He
was diagnosed with streptococcal pharyngitis following a rapid strep test and discharged home.
He returned to Via Christi Hospital St Francis' emergency room at 2AM on March 6 with
intractable emesis, headache and sleepiness. He was again diagnosed with streptococcal
pharyngitis and placed in observation with treatment for nausea and intravenous fluids for
dehydration. At 10:02AM on March 6th , he was found unresponsive, with decorticate posturing
and ataxic breathing. A code blue was activated. After emergent endotracheal intubation a
head CT revealed a large posterior fossa mass obliterating the entire fourth ventricle and
hydrocephalus. This mass eventually proved to be a medulloblastoma. MRI imaging revealed an
ischemic stroke in the brainstem and the corpus callosum.

It is very clear from this clinical picture that D.M. suffered from a gradual increase in
intracranial pressure caused by the tumor growth and obstruction of the fourth ventricle and
subsequently an infratentorial herniation. The clues as to this diagnosis were quite clear for all
providers to appreciate. He presented with two days of morning nausea and acute onset of
headache on the third day. This is the classic presentation for posterior fossa tumors. While it is
not unusual to confuse this presentation with other more benign conditions such as
gastroenteritis, the history in this case should not have led to any confusion. Unfortunately, in
the case at hand the caretakers ascribed the presentation to streptococcal pharyngitis based on
a positive rapid step test. Yet the clinicians, Bridget Grover and Dr. Greg Faimon, had very clear
clues that something else was going on.

Major issues and missed opportunities:
Two occasions to intervene early were missed. The first was at Wesley Medical Center on the
evening of March 5, when D.M. was sent home after being seen for two days of morning
nausea, a sudden and severe headache on March 5 and dizziness. While it is understandable
that the positive strep throat test may have acted as a distractor, nevertheless the clinician
should have suspected that something else was going on when the mother reported that the 5-
year-old child reported a sudden and severe onset of headache during church. This is not a
normal presentation for any common illness such as streptococcal pharyngitis or
gastroenteritis. At minimum this should have triggered obtaining a detailed history of the
headache. Furthermore, the family also reported morning nausea, dizziness, "unbalance" and
irritability. These are neurological clues that should have triggered further work-up. Mrs. Grover
obtained a very superficial history, neglected to get a better history of the headache and
nausea. Had she done so she probably would have recognized the very unusual nature of D.M.
presentation and would have ordered further imaging, at minimum a head CT. Dr. Faimon never
examined the child and only did a superficial review of her chart. The importance
    Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 12 of 19




of obtaining a careful history and detailing the headache quality, severity, duration, associated
symptoms is the most basic of all skills and in failing to obtain this history and following up on it
with imaging, Mrs. Grover clearly deviated from the applicable standard of care.

The second missed opportunity was at Via Christi Hospital St Francis, after D.M. returned at
2AM on March 6 with similar complaints. On initial examination at the time of admission his
throat was mildly erythematous. A later note reveals "enlarged tonsils with some erythema but
no obvious purulent exudate". Yet, the emesis is worsening (he vomited multiple times over a
period of hours after receiving a single dose of antibiotic around 9PM). Furthermore, the vitals
revealed a consistently elevated high systolic blood pressure, low pulse and respiratory rate
and the child was more and more sleepy, prompting the team to differ the neurological exam
(yet they did not differ the pharyngeal exam that is more invasive than any of the procedures
associated with the neurological exam). Additionally, the mother consistently reported the
sudden onset of headache and gradual decrease in responsiveness that was dismissed as
fatigue.

Again, this is not the presentation of pharyngitis, however it is a classic presentation of
worsening increased intracranial pressure. Signs that the intracranial pressure was dangerously
increasing include the worsening emesis, increasing sleepiness and paradoxical decrease in
heart rate and respiratory rate with an elevated systolic blood pressure (Cushing's triad). This
presentation is the classic presentation of a child suffering from a gradual increase in
intracranial pressure. The signs and symptoms of increasing intracranial pressure include
headaches, nausea, emesis, ataxia, and altered mental status. This is expected basic knowledge
for any pediatrician. It is included in the General Pediatrics Content Outline 1 (Domain 15:
Neurology, Section A. Clinical presentation and Section B. Subsection 1. d. hydrocephalus). This
manual lists the expected knowledge for pediatricians getting ready for the In-training,
Certification and Maintenance of Certification examinations. Yet, the child was placed in
observation, where he received minimal nursing supervision. In fact, the plan, as discussed in
the depositions of Drs. Hartpence, and White, was "to let D.M. sleep and round on him last."
This is exactly the opposite of what should have been done. Furthermore, there is no mention
of any neurological exam despite clear clinical findings that should have raised red flags for
elevated intracranial pressure and demanded further investigation. Based on the history taken
by Dr. Hartpence, it is clear the residents and Dr. Bala Bhimavarapu should have asked more
questions about the headache, dizziness, nausea, vomiting, the Wesley admission and the
abnormal vitals. Instead D.M. was last examined at about 6AM on March 6, 2017, at the time
of admission to the observation unit. It follows that all of the clinicians, starting with Mrs.
Daney and ending with Dr. Bala Bhimavarapu (who was ultimately the physician in charge),
failed in their ability to recognize the characteristic signs of increased intracranial pressure. This
again is basic medical knowledge, and in failing to recognize these signs and to act on them by
obtaining imaging (at minimum a head CT). These clinicians deviated from accepted standard of
care in the management of children with evidence of increased intracranial pressure.


1
    https://www.abp.org/sites/abp/files/pdf/gp_contentoutl ine_2017.pdf
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 13 of 19




Pathophysiology of the code and observed stroke:
At 10:02 AM D.M. was found unresponsive, with a Glasgow Coma Scale a 3 (the lowest possible
score). He was further noted to have ataxic breathing; a blood pressure rapidly increasing and
to have decorticate posturing. This is clearly an indication of impeding herniation. By now the
brain contents are under so much pressure that the brain is compressed downward. This
compresses the brain stem. In a first step the midbrain is affected. This results in decorticate
posturing, a posture with the arms drawn up and the legs extended. This is typically due to
compression above the red nucleus. Compression of the midbrain also results in abnormal
pupils, abnormal eye movements (the vertical nystagmus observed here is characteristic of
midbrain/Paramedian Pontine Reticular Formation compression) and impairment of awareness
as a result of compromise of the reticular gray formation (the part of the brain that modulates
consciousness). As the intracranial pressure continues to increase the medulla oblongata
becomes impaired and with it the centers that modulate respiration. As a result, breathing
becomes irregular (ataxic) and eventually stops.

Following rapid intubation, a head CT done at that time revealed a large hemorrhagic posterior
fossa mass (figure 1). The child underwent an emergent craniectomy with decompression and
excision of the mass. Unfortunately, by then he had already developed symptoms of posterior
fossa herniation, including (as described above) variable respiratory patterns, Cushing's triad
and decorticate posturing. While the emergent craniectomy prevented progression of the
herniation, but it was too late to prevent a pontine stroke (figures 2, 3 and 4). From the clinical
description of the child during the code it is quite clear that the child started herniating a few
minutes before two AM. Indeed, there had been clear signs of compromised brainstem function
as evidenced by the changes in vital signs (Cushing's triad) and level of consciousness. This is
evidence of compromise of the brainstem. This ultimately led to compromise of the blood
supply to the brainstem and the resultant ischemic strokes (see below for further discussion on
the pathophysiology of this process). Therefore, it is most likely that the stroke occurred
sometime between the onset of evidence of severe compromise of the brainstem (as evidenced
by the decorticate posturing, abnormal vitals and impaired consciousness at the time of the
code, 10AM) and the time that the pressure was released by the neurosurgical intervention.

It is important to emphasize that the brainstem gets all of its circulation from the vertebral
arteries that fuse to form the basilar artery. This artery in turn gives off branches to all of the
brainstem structures. As the intracranial pressure increases the blood flow to the posterior
circulation (brainstem) becomes more and more compromised. This almost certainly resulted in
the observed stroke in the left pontine stroke. The motor fibers to the right side of the body
travel in the left region of the pons (corticospinal tracts among others). The ischemic stroke in
the pons explains all of D.M. motor deficits. This pathophysiological mechanism underlying the
ischemic stroke is so clear that two independent reports support the same conclusion
(Timothy Bernard, MD, MSCS, Child Neurologist at Colorado Children's, presented this case at
the Colorado Children Neurology conference and all in attendance concluded that this was the
most likely mechanism, and Raymond Grundmeyer, MD, Neurosurgeon in his deposition clearly
states so). Furthermore, Child Neurologist, Bassem El Nabbout states as much in his original
consultation note.
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 14 of 19




The corpus callosum also sustained an ischemic injury. This injury was likely as a result of
compromise of the posterior circulation. While the blood supply of the corpus callosum is highly
variable among individuals, in a large proportion of the population the splenium of the corpus
callosum receives its blood supply from the posterior circulation (posterior pericallosal arteries,
figure 5). The posterior pericallosal artery arises from the posterior circulation, the same blood
supply that would have been compromised from compression of the brain stem.

As expected, D.M. care following this initial hospitalization is prolonged and complex. There is
ample evidence that he suffered significant morbidity as a result of the pontine ischemic stroke.
An examination at Children's Hospital Colorado dated July 10, 2017 revealed dysconjugate gaze
with mild nystagmus, decreased strength in right the upper and lower extremities. He was
noted to be able to stand and walk with maximal assist. He was also noted to have significant
truncal ataxia while sitting and standing. Of importance here is how much of the reported
clinical symptoms can be attributed to the ischemic pontine stroke. This requires a brief
description of the pontine stroke. It is noted to be a large left pontine stroke. It encompasses all
of the corticospinal tracts on the left (the motor nerve fibers instructing the right side of the
body, see figure 4). Therefore, it is most likely that his right sided spastic hemiparesis is caused
by the pontine stroke. Similarly, eye movement is controlled by nerve fibers spanning the pons
(in the nuclei of cranial nerves IV and VI and the medial longitudinal fasciculus, figure 4).
Therefore, it is most likely that the dysconjugate eye movements can be attributed to the
stroke.

These impairments are sustained and confirmed at multiple subsequent visits. For example, in
July of 2018, D.M. was reevaluated by a child neurologist at Colorado Children's, Dr. Timothy
Bernard. He notes that D.M. has a "right hemiparesis, bilateral ataxia, right cranial nerve VI
palsy, and dysphasia. In addition, D.M. has been noted to have processing issues since his
presentation." Again, the impairments noted are persistent and consistent with the pontine
infarct, including the cranial nerve VI palsy, the dysphagia and the ataxia. It is important to
emphasize that the cranial nerve palsy with resultant dysconjugate eye movement and
dysphasia and the motor impairments (spastic hemiparesis) are all best explained by the
pontine stroke, but clinically not consistent with a potential effect from the medulloblastoma.

 The extent of the impact of these impairments are made clear in a neuropsychological
evaluation done by Richard Boada, PhD, on November 6, 2018. He notes the dysarthric speech
that places D.M. at a significant disadvantage when compared to his peers. He also notes that
the compromised motor function affect skills that depend on visual processing ("when motor
output demands increased in the visual domain, D.M. performance decreased"). He further
notes that while "D.M. General Ability Index is in the high average range", "his adaptive skills
are average in the conceptual and social domain, but poorer in the practical living domain, the
latter mostly affected by his motoric impairment".

In summary, D.M. presented with classic signs of increased intracranial pressure. These were
missed on multiple occasions which delayed decompression and resulted in a significant
 Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 15 of 19




pontine ischemic stroke. As a result of the stroke the child has a significant hemiparesis,
dysarthric speech and dysconjugate eye movements. The stroke was a direct consequence of
the unchecked increased intracranial pressure. It is most likely that this stroke occurred at the
moments of maximal brainstem compromise as evidence by the herniation syndrome
(decorticate posturing, decreased level of consciousness and altered vitals), right around 10AM
on March 6th , 2017. Furthermore, it is most probable that, had a proper history of the child's
symptoms been obtained earlier the signs and symptoms of increased intracranial pressure
would have been recognized, a CT of the head would have been done and would have revealed
a large posterior fossa mass, this would have prompted an immediate surgical decompression
and would have prevented the pontine ischemic stroke all together. For the foregoing reason
reasons, it is my opinion that Mrs. Grover, Dr. Faimon, Mrs. Daney, and Dr. Bala Bhimavarapu
deviated from the standard of care for not recognizing the characteristic signs and symptoms of
elevated intracranial pressure and following up on these observations, ordering appropriate
tests (at minimum a head CT) to rule out causes of increased intracranial pressure such as large
intracranial masses, as turned out to be the case for D.M..

Thank you for the opportunity to offer this expertise. Please feel free to call me with any
questions or concerns.

Sincerely,




J.B. Le Pichon, MD, PhD, FAAP
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 16 of 19




Figures:

Figure 1: CT obtained on the morning of March 6, before the surgical intervention. It shows
crowding of the foramen magnum, consistent with an early tonsillar herniation (left panel),
Crowding of the tentorial space with complete obliteration of the 4th ventricle and probable
early tentorial herniation (middle panel), ventriculomegaly observed in the lateral and third
ventricles, a result of obstructive hydrocephalus (right panel).




      CT, crowding offoram�n magnum
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 17 of 19




Figure 2: MRI obtained on March 7, following the surgical decompression: Evidence of
restricted diffusion changes in the left pons (upper panel} and the corpus callosum (lower
panel). Restricted diffusion changes are most consistent with ischemic strokes. The ADC
sequences are on the left side of each panel, while the DWI sequences are on the right side.




            MRI: ADC and DWI sequences, restricted diffusion consistent with recent ischemic stroke in pons




              MRI: ADC and DWI sequences, restricted diffusion consistent with recent ischemic stroke
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 18 of 19




Figure 3: MRI obtained on July 12, 2017. Top panel shows the MPR sequence on the left and the
FLAIR on the right. The bottom panel shows a Tl sequence on the left and a T2 sequence on the
right. These images illustrate the expected evolution of the ischemic stroke areas that have now
converted to cystic encephalomacia (shown by circles in the top panel and arrows in the
bottom panel). In essence, the brain tissue has died and been absorbed and is now replaced by
cysts filled with cerebrospinal fluid.




       MRI: MPR and FLAIR sequences, showing cystic encephalomalacia, consistent with irreversible injury in the pons




    MRI: T1 and T2 sequences, showing cystic encephalomalacia, consi stent with irreversible injury in the corpus callosum
Case 2:18-cv-02158-KHV Document 439-14 Filed 05/15/20 Page 19 of 19




Figure 4: Microanatomy of the pons. The approximate area of the stroke is delineated by the
hatched box. Note that the corticospinal tracts are within this area.


                                             PONS
                                     Trigeminal nerve coronal
                                                                        llrochlum
                                                                        conJuncttwm
                                                                        Prirn:lpol
                                                                        (molnt sensory
                                                                        !)UClfUSOf
                                                                        tngemlnol
                                                                        (CNVJ norvo
                                                                        Brachium
                                                                        pant!•

                                                                        MOIOf
                                                                        flUCIOUlof
                                                                        lrigemlnal
                                                                        (CNVJ nerve

                                                                        Ponlocerebellor
                                                                        ltotl

                                                                  --.._ Cot1lco1plnol,
                                                                        cortlcop,mtlne.
                                                                        cortteobulbor
                                                                        tract


                              Human, 10% formalin, Pal-Weigert, 2A x.




Figure 5: Posterior circulation as demonstrated by a conventional angiogram. The posterior
callosal artery is indicated by the orange arrow. The doted structure on the top marks the
outline of the corpus callosum.
